Citation Nr: 0934070	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  06-36 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2. Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Friend


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from July 1969 
to August 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2006 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in Phoenix, Arizona.  The Veteran 
had a hearing before the undersigned Board Member in June 
2009.  A transcript of that hearing is contained in the 
record.  

The issue of entitlement to service connection for depression 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The competent and credible evidence of record fails to 
demonstrate that the Veteran currently suffers from PTSD 
related to his active duty service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A July 2005 letter 
expressly told him to provide any relevant evidence in his 
possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that the July 2005 letter partially satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the July 2005 letter advised the 
Veteran what information and evidence was needed to 
substantiate the claim decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records such as 
medical records, employment records, and records from other 
Federal agencies.  

The Board observes that the July 2005 letter was sent to the 
Veteran prior to the March 2006 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although the Veteran was not provided with notice 
regarding the disability rating and effective date in 
accordance with Dingess, the Board finds this error to be 
nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the Board has 
concluded that a preponderance of the evidence is against the 
Veteran's claim.  Thus, any questions as to the appropriate 
disability rating or effective date to be assigned have 
therefore been rendered moot, and the absence of notice on 
these two elements of a service connection claim should not 
prevent a Board decision.  

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment and personnel records are 
associated with the claims folder, as are relevant VA and 
private treatment records.  The Veteran has not identified 
any additional relevant, outstanding records that need to be 
obtained before deciding his claim.  Finally, the Veteran was 
afforded a VA examination with respect to all of the issues 
decided herein.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2008).  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154(b) (West 2002) and 38 
C.F.R. § 3.304(d) (2008) (pertaining to combat veterans).

Initially, the Board finds that a preponderance of the 
evidence is against a finding that the Veteran is a combat 
Veteran.  Thus, his lay testimony alone may not establish the 
occurrence of his claimed combat-related stressors, which 
include scares from an on-shore rocket attack and a 
concussion grenade explosion off the side of the Veteran's 
ship.  While the Veteran's personnel file demonstrates that 
he served in Vietnam aboard multiple ships, the Veteran's 
military occupational specialty was that of a shipfitter 
apprentice, which is not typically associated with combat.  
Further, the Veteran did not receive any medals or 
commendations indicating that he was exposed to combat.  
Finally, the Board notes an August 2007 VA treatment report 
in which the Veteran admits that his combat-related memories, 
including hearing bombing, may be a confabulation of events.  
Given this evidence, the Board finds that the Veteran is not 
a combat veteran.

In determining whether service connection for PTSD is 
nevertheless warranted, the Board finds conflicting evidence 
of record as to whether the Veteran currently suffers from 
PTSD.  Multiple VA treatment records, including records from 
February 2005, June 2005, and August 2007, explicitly rule 
out a diagnosis of PTSD.  At his December 2005 VA 
examination, the examiner stated that rather than PTSD, the 
Veteran's symptoms are more consistent with a diagnosis of 
major depressive disorder with an underlying personality 
disorder.  

However, the Veteran has also presented some medical evidence 
that he currently suffers from PTSD.  A May 2005 report from 
a VA social worker provides a diagnosis of PTSD.  
Additionally, the Board notes that the Veteran's Social 
Security Administration Records from 2008 provide a diagnosis 
of PTSD.  In weighing the relevant diagnoses or lack thereof, 
and giving the Veteran's the benefit of the doubt, the Board 
finds that the Veteran's has provided sufficient evidence 
that he currently suffers from PTSD.

However, while the Veteran has presented evidence that he 
currently suffers from PTSD, there is no competent evidence 
linking his PTSD to a verified stressor.  As noted above, the 
Veteran admitted at an August 2007 VA examination that at 
least some of his claimed stressors could just be a 
confabulation of events.  More pertinently, the Veteran's 
December 2005 VA examiner opined that even if the Veteran's 
stated stressors were accepted as verified, they have not 
resulted in PTSD.  Finally, the Veteran's May 2005 social 
worker, who provided the Veteran with his only established 
medical diagnosis of PTSD, did not link the Veteran's PTSD to 
a verifiable stressor.  

The Board acknowledges the Veteran's contentions that his 
PTSD is a result of his stated stressors.  However, as a 
layperson, he is not competent to draw such a conclusion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(stating that laypersons are not competent to offer medical 
opinions).  

In sum, although the Veteran has established that he 
currently suffers from PTSD, he has not presented any 
competent and credible evidence that his PTSD is related to a 
verifiable stressor.  Without such a link, the Board finds 
that a preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt rule does not apply, and the 
Veteran's claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Entitlement to service connection for PTSD is denied.

	(CONTINUED ON NEXT PAGE)

REMAND

In Manlincon v. West, 12 Vet. App. 238, 240-241 (1999), the 
Court of Appeals for Veterans Claims ruled that in cases 
where an appellant has submitted a timely notice of 
disagreement with an adverse decision and the AOJ has not 
subsequently issued a statement of the case addressing the 
issue, the Board should remand the issue to the AOJ for 
issuance of a statement of the case.  Thereafter, the 
appellant must submit a timely substantive appeal in order 
for the issue to be perfected for appeal to the Board.  38 
U.S.C.A. § 7105.

In this case, the Veteran was denied service connection for 
depression in a rating decision dated in March 2009.  Later 
that month, the Veteran submitted a VA Form 21-4138 
expressing disagreement with the March 2009 decision denying 
his depression claim.  Since this notice was timely, the 
Board finds that the Veteran's claim for service connection 
for depression must be remanded for issuance of a statement 
of the case.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his accredited 
representative, if any, with a statement 
of the case on the issue of entitlement to 
service connection for depression.  The 
Veteran and his accredited representative 
should then be given an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


